Citation Nr: 0946347	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for flat feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1948 to 
March 1950 and from January 1951 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's petition to 
reopen his claim of entitlement to service connection for 
flat feet.  In February 2008, the Veteran submitted a notice 
of disagreement (NOD) and subsequently perfected his appeal 
in June 2008.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been afforded the opportunity to present evidence 
and argument in support of his claim.  In his June 2008 
substantive appeal (VA Form 9), he declined the option of 
testifying at a personal hearing.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully below, new and material evidence has been 
submitted to reopen the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement 
to service connection for flat feet in August 1955, on the 
basis that the only evidence of record showing flat feet was 
a notation on the Veteran's entrance examination report; the 
Veteran did not appeal this determination.

2.  Evidence submitted subsequent to the RO's August 1955 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  Flat feet were noted at enlistment and did not undergo a 
worsening or aggravation therein, and the Veteran's current 
flat feet are not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The RO's August 1955 decision denying the Veteran's claim 
of entitlement to service connection for flat feet is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for flat 
feet has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's flat feet were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regards to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the Veteran's claim of entitlement to service 
connection for flat feet the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in January 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

The January 2007 letter also informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements and a statement from a fellow service member.  
While the Board recognizes that the Veteran is competent to 
attest to his symptoms in service, his current lay 
assertions, made nearly 60 years after separation from 
service, are simply not supported by the contemporaneous 
medical evidence of record, as discussed in detail below.  
Notably, the Veteran does not allege an in-service injury or 
treatment for flat feet, but rather that he was told at his 
March 1950 separation examination that his flat feet had 
worsened.  However, the March 1950 separation examination 
report does not reflect the Veteran's assertion.  Such 
unsupported lay statements are insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a Veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Further, the Board is aware that the holding in Charles v. 
Principi, 16 Vet. App. 370 (2002), requires VA to obtain a 
medical nexus opinion where the claimant has a current 
disability and has proffered competent lay evidence of 
continuous symptomatology from the time of discharge from 
service.  Here, however, the issue is not whether the Veteran 
has had continuity of lay symptoms since service but whether 
his pre-existing disability was aggravated beyond natural 
progression by his first period of active duty.  The Board 
acknowledges that the Veteran can attest to factual matters 
of which he has firsthand knowledge, such as his 
symptomatology since service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, as a layperson, he 
has not been shown to be competent to offer an opinion on 
complex medical questions, such as whether a condition was 
aggravated beyond normal progression.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).

Additionally, any assertions of foot pain in service or 
continuous foot pain since service are unsubstantiated by the 
medical evidence of record.  Despite several opportunities to 
address his flat feet, including the March 1950 separation 
examination, the September 1950 entrance examination, the 
November 1951 separation examination, and multiple service 
treatment records, there is no indication that the Veteran 
ever complained of a worsening of his flat feet in service.  
Further, there is no indication that he sought treatment for 
or complained of flat feet until nearly 60 years after his 
separation from service.  See Avera Sacred Heart Medical 
Clinic (ASHMC) treatment record, October 2008.  As such, the 
Board finds the Veteran's assertions less persuasive than the 
absence of medical evidence indicating a worsening of flat 
feet in service.  Accordingly, the Board finds the statements 
of the Veteran are not sufficient to warrant a VA examination 
under Charles.  Simply, there is no reasonable possibility 
that, based on the medical evidence of record, a current 
examination could determine possible aggravation nearly 
60 years prior.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.


II. Merits of the Claim

Initially, the Board notes that the Veteran and his 
representative contend that the Veteran does not have any 
recollection or record of filing the initial claim of 
entitlement to service connection for flat feet in 1955.  See 
NOD, February 2008; appellate brief presentation, 
October 2009.  However, the record reflects that the Veteran 
filed a claim of entitlement to service connection for flat 
feet in May 1955.  The record also reflects that the RO sent 
the Veteran a letter in June 1955, indicating what he needed 
to submit to substantiate his claim, and in August 1955, 
notifying him of the denial of his claim.  The Board notes 
that there is a "presumption of regularity" under which it 
is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  As there is 
evidence that the RO sent the above-referenced letters in 
June 1955 and August 1955 and no such evidence to the 
contrary, the Board presumes that the Veteran received notice 
of the August 1955 denial.

A. New and Material Evidence

The threshold issue before the Board is whether new and 
material evidence has been received sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for flat feet.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran has previously sought service 
connection for flat feet.  Specifically, the Veteran was 
denied service connection for flat feet in an August 1955 
rating decision.  The basis for the August 1955 denial was 
that the Veteran had not provided any evidence of flat feet 
other than a notation on a November 1948 entrance examination 
report.  Essentially, the RO denied the Veteran's claim on 
the basis that he had not provided evidence of any 
complaints, treatment, or aggravation of his flat feet in 
service or of increased disability after service.  The RO 
indicated that the Veteran should submit evidence that his 
disability was incurred in or aggravated by service and that 
it still exists, including statements from physicians who had 
treated him for flat feet in service or thereafter or 
statements from laypersons who knew of his disability in 
service or thereafter.  At the time of this denial, the 
Veteran's service treatment records were considered.  The 
Veteran never perfected an appeal and the August 1955 rating 
decision became final.

The new evidence submitted since the August 1955 denial 
consists of lay statements from the Veteran, statements from 
friends of the Veteran, private treatment records, and VA 
treatment records.

Notably, the Veteran submitted a statement from a fellow 
service member, E. D. K., in July 2008.  E. D. K. served at 
the same time as the Veteran and stated that he recalled the 
Veteran "constantly complaining about his legs and feet 
bothering him."  Additionally, the Veteran submitted a 
treatment record from his private physician, Dr. J. E. K., 
indicating that he has "extremely flat feet and painful 
feet."  See ASHMC treatment record, October 2008.  As 
referenced above, at this juncture, the credibility of this 
evidence is to be presumed.  See Justus, supra.  Therefore, 
as the statement from E. D. K. indicates that the Veteran 
experienced pain in his legs and feet while in service and as 
the statement from Dr. J. E. K. indicates that the Veteran 
currently has a diagnosis of flat feet, the Board concludes 
that this satisfies the low threshold requirement for new and 
material evidence.  As such, the claim is reopened.

B. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on 
entrance are, however, still governed by the presumption of 
aggravation contained in 38 U.S.C. § 1153 (as opposed to that 
applicable under 38 U.S.C. § 1111 where the complained of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Veteran is currently seeking service connection for flat 
feet.  Essentially, he claims that, although he may have had 
first degree flat feet upon entrance to service, he was told 
at his March 1950 separation examination that he had third 
degree flat feet.  See Veteran statement, February 2007.  As 
such, he believes that service connection for aggravation of 
a pre-existing condition is warranted.

The Veteran's November 1948 entrance examination report noted 
that the Veteran had "1° pes plantus (sic)."  There were no 
other abnormalities related to his feet noted.  This 
condition was not considered disqualifying and the Veteran 
was marked as mentally and physically qualified for service.  
The Veteran's March 1950 separation examination did not 
reference any flat feet and indicated that the feet were 
normal.  Additionally, a review of the remaining service 
treatment records is negative for any complaints or treatment 
related to flat feet or ongoing foot pain.  There is no 
contemporaneous medical evidence of record indicating that 
the Veteran had a worsening, complaints, or treatment of flat 
feet while in service.

As first degree flat feet were noted on induction into the 
Veteran's first period of active duty, the presumption of 
soundness does not apply.  Therefore, the issue before the 
Board is whether there was an increase in disability during 
such service; if so, the pre-existing disability will be 
considered to have been aggravated by military unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).

As discussed above, the Veteran's November 1948 entrance 
examination report noted that the Veteran had first degree 
pes planus.  However, his March 1950 separation examination 
report did not indicate any degree of pes planus, but rather 
indicated that the feet had no significant abnormalities.  
Similarly, his subsequent September 1950 entrance examination 
report and November 1951 separation examination report made 
no mention of flat feet and marked the feet as normal.  A 
review of the remainder of his service treatment records was 
negative for any complaints or treatment related to flat 
feet.  Additionally, the only treatment record related to the 
feet, a May 1951 report of a cut to the left foot, does not 
reflect any complaints of pain associated with flat feet or 
notation that the Veteran had flat feet of any degree.  As 
such, the service treatment records do not indicate that the 
Veteran underwent a worsening of his flat feet during either 
term of service.  Although the Veteran asserts that he 
recalls being told at his March 1950 separation examination 
that his flat feet had worsened, there is no record of this 
in the medical evidence.  The contemporaneous medical 
evidence of record, including the March 1950 separation 
examination report, is more persuasive than his recollections 
nearly 60 years later.

In July 2008 and January 2009, the Veteran submitted 
statements from two friends.  The July 2008 statement from 
fellow service member, E. D. K., indicates that the Veteran 
constantly complained of foot and leg pain during his first 
term of service.  However, the January 2009 statement from 
friend, R. S. E., indicates that the Veteran would complain 
of foot and ankle pain after high school sports practices 
before he entered service.  There is no indication that the 
pain the Veteran complained of in service was worse than any 
pain he experienced associated with his flat feet prior to 
service.  Further, E. D. K.'s statement does not establish 
the worsening of flat feet in service, only that the Veteran 
complained of some level of pain in his feet associated with 
physical activity, as he had complained about prior to 
service.  E. D. K.'s report of the Veteran's in-service 
complaints of foot pain is also not supported by the 
contemporaneous medical evidence.  There is no evidence to 
indicate that the Veteran ever complained of or sought 
treatment for foot pain while in service.  As such, this lay 
statement, made nearly 60 years after service, is less 
persuasive than the contemporary medical evidence of record 
which is negative for complaints of foot pain or a worsening 
of flat feet in service.

Despite multiple private treatment records beginning in 
June 1992, the first post-service medical evidence indicating 
that the Veteran has flat feet is an October 2008 treatment 
record from Dr. J. E. K.  At that time, Dr. J. E. K. noted 
that the Veteran had extremely flat feet with no evident 
gross fractures and severe and chronic bilateral foot pain.  
Additionally, the Board notes that the Veteran underwent a VA 
foot examination in April 2007 for his service-connected 
tendon laceration of the left great toe.  Although the 
examination was not for the purposes of evaluating flat feet, 
it is interesting to note that, at that time, the Veteran did 
not complain of foot pain other than that related to the 
tendon laceration.  Additionally, a left foot x-ray performed 
at that time made no reference to pes planus.  Given the 
extended period of time between the Veteran's separation from 
service and his first complaints of a worsening of his pre-
service flat feet, the Board finds the evidence is against 
the Veteran's claim of an in-service worsening of his 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).

Additionally, the Board has considered the Veteran's lay 
contentions, and is aware that the Veteran is competent to 
describe his symptoms in service and thereafter.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Although he now 
asserts that he was told at his March 1950 separation 
examination that his flat feet had worsened, the examination 
report does not reflect that assertion.  Additionally, 
despite multiple opportunities, he made no complaints of flat 
feet or foot pain while in service, nor at his September 1950 
entrance examination or November 1951 separation examination.  
While the Veteran is competent to attest to what he was told 
at a separation examination many years earlier, his 
assertions many years later are less credible than the 
contemporaneous examination reports and service treatment 
records.  Thus, the medical evidence of record indicates that 
the Veteran's flat feet did not undergo a worsening during 
either term of service and that he has not sought treatment 
for or complained of flat feet until nearly 60 years after 
service.  As there is no competent medical evidence to the 
contrary, the Board finds the medical evidence of record to 
be more probative than the Veteran's lay statements made many 
years after service.  Thus, the Board finds that an increase 
in severity in service may not be conceded, and that the 
preexisting disability underwent no worsening in service.

For the reasons explained above, the Board finds that the 
Veteran had flat feet prior to his entry into service, and 
that, based on all of the evidence, there was no increase in 
the severity of the pre-existing flat foot disability during 
or due to his military service.  As such, the presumption of 
aggravation is not for application.  The preponderance of the 
evidence is against a finding that the Veteran's flat feet 
were aggravated during service.  Accordingly, the Board finds 
that the claim of entitlement to service connection for flat 
feet must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).













ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for flat feet, the Veteran's 
claim is reopened.  To this extent, and to this extent only, 
the appeal is granted.

Entitlement to service connection for flat feet is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


